United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0006
Issued: March 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant, through counsel, filed a timely appeal from an August 1,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish bilateral carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 2016 appellant, then a 57-year-old retired data entry operator, filed an
occupational disease claim (Form CA-2) alleging that her carpal tunnel syndrome was causally
related to her 37 years of work at the employing establishment. On the reverse side of the claim
form, appellant’s supervisor reported that appellant had retired on July 25, 2014.
Appellant underwent an electrodiagnostic evaluation, which included electromyography
(EMG) and nerve conduction velocity (NCV) studies, by Dr. Daniel Phillips, a Board-certified
neurologist. In an August 15, 2016 report, Dr. Phillips noted that appellant’s complaints began
in 2010. He provided examination findings of severe, right more than left, sensorimotor median
neuropathies across the carpal tunnel.
By letter dated September 26, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It advised her of the type of medical and factual
evidence necessary to establish her claim and provided a development questionnaire for her
completion. Appellant was afforded 30 days to submit the requested evidence.
On October 4, 2016 appellant responded to OWCP’s development questionnaire. She
described her daily work duties noting that when she arrived at work she first opened mail with a
hand held mail opener, which required use of her fingers, wrist, and elbows. Next, appellant
spent two to three hours keying in each piece of mail and opening up “CN08s,” (regarding
international mail) if time allowed. She also filed and batched mail, which required lifting,
pulling, and pushing. Appellant related that these activities caused pain in her fingers, elbows,
and wrists. Occasionally she took pain medication and wore wrist braces when she performed
her duties. Appellant further explained that in 2010 she began experiencing numbness and
tingling in her hands. She attributed her bilateral carpal tunnel condition to years of continuous
repetitive work duties of data entry, filing, and boxing up documents.
By decision dated November 2, 2016, OWCP accepted the alleged employment factors
and that appellant had been diagnosed with a medical condition. However, it denied her claim
because the medical evidence of record failed to establish that the diagnosed medical condition
was causally related to the accepted factors of her federal employment.
On November 30, 2016 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative, which was held on June 14, 2017.
In an April 18, 2017 report, Dr. Wade Hammond, a Board-certified orthopedic surgeon,
related that he had examined appellant on March 29, 2017. He performed a physical
examination and reviewed medical reports. Under history of injury, Dr. Hammond indicated that
appellant retired in 2014. He noted she had previously performed data entry eight hours per day
five days a week and that this work required repetitive hand, elbow, fingers, and wrist
movement. Dr. Hammond also noted that appellant was injured on April 27, 2005 when she
carried heavy boxes. Appellant complained of tingling, discomfort, and significant numbness in
both upper extremities and her neck. Her physical examination revealed no significant elbow or
shoulder abnormalities, slightly positive bilateral wrist Tinel’s sign, markedly diminished grip
strength, and diminished bilateral hand fingertip sensation. Dr. Hammond diagnosed bilateral

2

upper extremity overuse syndrome and bilateral carpal tunnel syndrome, which he attributed to
her 38 years of data entry at the employing establishment.
By decision dated August 1, 2017, OWCP’s hearing representative affirmed the
November 2, 2016 decision, finding that the evidence of record failed to establish causal
relationship between her diagnosed bilateral carpal tunnel syndrome and the accepted
employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty, and that any
specific condition or disability for work for which compensation is claimed is causally related to
that employment injury.5 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8

3

Supra note 2.

4

J.P., 59 ECAB 178 (2007), Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143 (1989).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, id.

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
bilateral carpal tunnel syndrome was causally related to the accepted factors of her federal
employment.
In support of her claim appellant submitted an April 18, 2017 report by Dr. Hammond
who related appellant retired in 2014 from her data entry job. He noted complaints of tingling,
discomfort, and significant numbness. Dr. Hammond diagnosed bilateral carpal tunnel syndrome
based on her diminished grip strength and positive wrist Tinel’s sign. According to
Dr. Hammond, appellant’s bilateral carpal tunnel syndrome was employment related due to
overuse of her wrists during 38 years of data entry. The Board finds that Dr. Hammond did not
provide adequate medical rationale on causal relationship. Dr. Hammond’s statement on
causation failed to provide a sufficient explanation as to the mechanism of injury pertaining to
this occupational disease claim as alleged by appellant, namely, how data entry would cause or
aggravate her bilateral carpal tunnel syndrome.9 Without explaining how physiologically the
movements involved in appellant’s employment duties caused or contributed to her diagnosed
condition, Dr. Hammond’s opinion on causal relationship is equivocal in nature and of limited
probative value.10 Thus, Dr. Hammond’s April 18, 2017 report is insufficient to meet appellant’s
burden of proof.
Dr. Phillips’ August 15, 2016 EMG/NCV study report is likewise insufficient to establish
causal relationship. The Board has held that reports of diagnostic tests are of limited probative
value as they fail to provide an opinion on the causal relationship between appellant’s
employment duties and the diagnosed condition. For this reason, this evidence is insufficient to
meet her burden of proof.11
On appeal counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds counsel’s arguments are not
substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral
carpal tunnel syndrome causally related to the accepted factors of her federal employment.

9

S.W., Docket No. 08-2538 (issued May 21, 2009).

10

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25,
2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued
November 16, 2012).
11

See A.B., Docket No. 17-1301 (issued May 19, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2017 is affirmed.
Issued: March 8, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

